Citation Nr: 1434050	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-32 346	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include a deteriorating bone disease.

2.  Entitlement to service connection for a right shoulder disorder, to include a deteriorating bone disease.

3.  Entitlement to service connection for a left shoulder disorder, to include a deteriorating bone disease.

4.  Entitlement to service connection for a left elbow disorder, to include a deteriorating bone disease.

5.  Entitlement to service connection for a right wrist disorder, to include a deteriorating bone disease.

6.  Entitlement to service connection for a left wrist disorder, to include a deteriorating bone disease. 

7.  Entitlement to service connection for a right knee disorder, to include a deteriorating bone disease.

8.  Entitlement to service connection for a right ankle disorder, to include a deteriorating bone disease.

9.  Entitlement to service connection for a left ankle disorder, to include a deteriorating bone disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1963 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2012, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in Roanoke, Virginia.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

On May 23, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  


On May 23, 2014, prior to the promulgation of a decision in this appeal, the Veteran requested in writing to withdraw the appeal; therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


